 

Exhibit 10.1

 

 

SEPARATION AGREEMENT

 

 

This Separation Agreement ("Agreement") is entered into by and between Donald T.
Grimes ("Employee") and Sally Beauty Supply LLC ("Employer").

 

1.Separation of Employment.  Employee separated from employment with Employer on
May 1, 2018 (the “Separation Date”).    

 

2.Consideration.  In consideration of the release of all claims by Employee as
provided for in this Agreement, and for the other agreements by Employee herein,
Employer will provide Employee the following as consideration (the “Release
Consideration”) after this Agreement’s Effective Date (as defined below):

 

 

a.

Payment of the gross amount of $688,500.00 (less any withholdings required by
law or deductions authorized by the parties' previous agreement or as otherwise
agreed to in this Agreement), representing 12 months’ salary.  

 

 

b.

Payment of the net amount of $24,109.08 (with the gross amount paid being
subject to withholdings required by law or deductions authorized by the parties'
previous agreement or as otherwise agreed to in this Agreement), with the
after-tax amount representing the cost to Employer for 12 months of health
insurance continuation under the Consolidated Omnibus Budget Reconciliation Act
(COBRA).  

 

 

c.

Payment of an prorated annual bonus for fiscal year 2018, equal to (1) the
bonus, if any, that would have been earned by Employee for fiscal year 2018 if
he had remained employed on the normal payment date for such bonus under
Employer’s Annual Incentive Plan, based on actual performance under applicable
financial metrics, (2) multiplied by a fraction, the numerator of which is the
number of days worked by Employee during fiscal year 2018 and the denominator of
which is 365 (the “Prorated Final Year Bonus”).  This Prorated Final Year Bonus
will be paid at the same time that the fiscal year 2018 annual bonuses are paid
under Employer’s Annual Incentive Plan to active participants.

 

 

d.

Provision of 12 months of outplacement services at the Elite Level through
RiseSmart or an equivalent provider approved by Employer.

 

Employee agrees that this Release Consideration is in addition to anything of
value to which Employee already is entitled.

 

3.Release.  In consideration of the Release Consideration, Employee hereby
fully, finally, and completely releases Employer and its predecessors,
successors, parents, subsidiaries, affiliates, shareholders, partners, current
and former officers, directors, employees, agents, attorneys and representatives
(collectively, the "Released Parties"), from any and all claims, actions,
demands, and/or causes of action, of whatever kind or character, whether now
known or unknown, arising from, relating to, or in any way connected with, facts
or

 

 

SEPARATION AGREEMENT

 

PAGE 1

 

 

 

EMPLOYEE INITIALS

/s/ DTG

 

 

--------------------------------------------------------------------------------

 

events occurring on or before the date on which Employee executes this
Agreement.  Employee agrees that this Agreement includes a release of any and
all employment claims, negligence claims, contractual claims, wrongful discharge
claims, and claims of discrimination or retaliation of every possible kind,
including but not limited to, claims on the basis of race, color, sex, sexual
orientation, gender identity, national origin, religion, disability, age,
whistleblower status, and claims under local, state or federal law, including,
but not limited to the Americans with Disabilities Act, the Age Discrimination
in Employment Act (“ADEA”), the National Labor Relations Act (“NLRA”), Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Family
Medical Leave Act of 1993, the Worker Adjustment and Retraining Notification Act
and similar state laws, and other federal, state or local laws relating to
employment or termination of employment, any personal injury or other tort
claims, and any related attorneys’ fees and costs claims, if any, that Employee
may have against Employer or any of the Released Parties.  Employee waives and
releases Employer and the Released Parties from any claims that this Agreement
was procured by fraud or signed under duress or coercion so as to make any of
the terms or provisions of this Agreement not binding. Employee also waives the
right to become a member of any class in a case in which claims are asserted
against any of the Released Parties based on acts or events occurring on or
before the date on which Employee executes this Agreement.  The general release
in this Agreement specifically includes a release of any claims under state and
local laws based on acts or events occurring on or before the date on which
Employee executes this Agreement, including to the extent applicable claims
under Texas Labor Code Chapters 21 and 45, the Minnesota Human Rights Act, the
West Virginia Human Rights Act, the Massachusetts Wage Payment Act, the
California Fair Employment & Housing Act, the California Labor Code,
the  California Family Rights Act, the California Constitution, the California
Industrial Welfare Commission Wage Orders, and the California Government
Code.  If Employee resides or works in West Virginia, Employee may contact the
West Virginia Bar Association at 866-989-8227 to find an attorney.

 

Employee specifically agrees that he was informed of Employer’s decision and
intent to separate his employment and, by signing this Agreement, Employee
waives any claims regarding the separation of his employment with Employer and
all issues and actions that preceded or related to that decision.

 

Employee understands that nothing in this Agreement is intended to interfere
with or deter Employee's right to challenge the waiver of an ADEA claim or state
law age discrimination claim or the filing of an ADEA charge or ADEA complaint
or state law age discrimination complaint or charge with the Equal Employment
Opportunity Commission (“EEOC”) or any state discrimination agency or commission
or to participate in any investigation or proceeding conducted by those
agencies.  Further, Employee understands that nothing in this Agreement would
require Employee to tender back the money received under this Agreement if
Employee seeks to challenge the validity of the ADEA or state law age
discrimination waiver, nor does the Employee agree to ratify any ADEA or state
law age discrimination waiver that fails to comply with the Older Workers'
Benefit Protection Act by retaining the money received under the
Agreement.  Further, nothing in this Agreement is intended to require the
payment of damages, attorneys’ fees or costs to Employer should Employee
challenge the waiver of an ADEA or state law age discrimination claim or file an
ADEA or state law age discrimination suit except as authorized by federal or
state law.

 

Notwithstanding the above paragraph, Employee agrees to waive any right to
recover monetary damages in any charge, complaint, or lawsuit against Employer
filed by Employee or by anyone else on Employee’s behalf, with the exception of
complaints or claims made to/with the United States Securities and Exchange
Commission (“SEC”).  Nothing in this Agreement shall prevent Employee from
filing a complaint or claim or communicating in any way with the SEC and
obtaining any and all SEC monetary benefits/award.

 

 

 

SEPARATION AGREEMENT

 

PAGE 2

 

 

 

EMPLOYEE INITIALS

/s/ DTG

 

 

--------------------------------------------------------------------------------

 

Employee also acknowledges (i) receipt of all compensation and benefits due
through the date Employee signs this Agreement as a result of services performed
for Employer with the receipt of a final paycheck except as provided in this
Agreement; (ii) Employee has reported to Employer in writing any and all
work-related injuries incurred during employment with Employer; (iii) Employer
properly provided any leave of absence because of Employee’s or a family
member’s health condition and Employee has not been subjected to any improper
treatment, conduct or actions due to a request for or taking such leave; and
(iv) Employee has provided Employer with written notice of any and all concerns
regarding suspected ethical and compliance issues or violations on the part of
Employer or any released person or entity.

 

4.Release of Unknown Claims.  For the purpose of implementing a full and
complete release, Employee expressly acknowledges and agrees that this Agreement
resolves all legal claims he may have against Released Parties as of the date of
this Agreement, including but not limited to claims that he did not know or
suspect to exist in his favor at the time of the effective date of this
Agreement.  

 

5.Confidentiality and Non-disparagement.  Employee agrees to keep the terms and
conditions of this Agreement confidential to the extent allowed by law, except
Employee may supply a copy to Employee's accountant or other financial advisor
solely in connection with preparing Employee's income tax return, and Employee
may disclose this Agreement to members of Employee's immediate family and to
Employee's attorney on a confidential basis.  Employee may also provide a copy
of this Agreement to a potential future employer, after receipt of a job offer,
to confirm any ongoing obligations owed to Employer under the terms of the
Agreement.  

 

Employee also agrees to keep confidential any and all discussions,
communications and documents relating to the issues and negotiations that led to
this Agreement and the underlying facts, allegations, documents and
communications related to any claims of discrimination Employee made during
Employee’s employment with Employer. Employee further agrees not to talk about
or otherwise communicate to any third parties in a malicious, disparaging, or
defamatory manner regarding Employer or any of the Released Parties.  Employee
also agrees that Employee shall not make or authorize to be made any written or
oral statement that may disparage or damage the reputation of Employer.

 

Nothing in this paragraph or Agreement is to be construed to preclude Employee
or any individual from communicating with any government agency, including the
EEOC, the National Labor Relations Board (“NLRB”), the Securities and Exchange
Commission (“SEC”), and/or otherwise participating in any investigation or
proceeding that may be conducted by any government agencies in connection with
any charge or complaint, whether filed by Employee, on Employee’s behalf, or by
any other individual.

 

6.Confidential Information and Trade Secrets.  Employee acknowledges Employee’s
ongoing legal and fiduciary obligations to maintain, and hereby contractually
agrees to maintain, the confidentiality of Employer’s confidential
business-related information and trade secrets, including, but not limited to,
Employer’s strategy, future plans, merchandising, marketing and sales
initiatives, proprietary business methods and processes.

 

7.Agreement Not to Solicit or Hire Employees.  For a period of 12 months after
the Effective Date of this Agreement, Employee shall not, nor will Employee
assist any third party to, directly or indirectly:  (i) recruit, raid, solicit,
or attempt to persuade any employee of the Released Parties or any person who is
a current employee of Employer to leave the Employer or the Released Party or to
work for one of their competitors; (ii) interfere with the performance by any
such persons of their duties for Employer; or (iii) communicate with any such
persons for the purposes described in items (i) and (ii) in this paragraph.

 

 

 

SEPARATION AGREEMENT

 

PAGE 3

 

 

 

EMPLOYEE INITIALS

/s/ DTG

 

 

--------------------------------------------------------------------------------

 

8.Tax Indemnification.  Employee acknowledges and agrees that Employer has not
made any representations to Employee regarding the tax consequences of any
amounts received by Employee pursuant to this Agreement.  The parties further
agree that if any local, state or federal authority determines that the tax
treatment for payments made under this Agreement is improper or impermissible,
Employee shall be solely responsible for payment of all such taxes due,
including interest and penalties, and Employee shall indemnify Employer for all
such tax payments, including interest and penalties.  To the extent Employer is
penalized for any failure to withhold or pay taxes, Employee agrees that
Employee will indemnify Employer for its costs, expenses, fees (including
reasonable and necessary attorneys’ fees) and/or penalties with respect to taxes
or the failure to withhold.

 

9.Cooperation.  Employee agrees that he will assist and cooperate with Employer
regarding any legal matters, including litigation matters that arise or continue
beyond the separation of Employee’s employment.  Employee will not receive
additional compensation for such assistance and cooperation; however, Employer
will reimburse Employee for all reasonable expenses incurred in fulfilling this
obligation.

 

10.Employee’s Attorneys’ Fees and Costs.  Employee acknowledges and represents
that all claims for attorneys’ fees, costs, or other recoverable expenses that
Employee’s attorneys may hold against Employer as Employee’s attorneys will be
satisfied solely by Employee.  

 

11.Employment Reference and Verification.  Employee agrees that for any
employment verification or reference purposes, Employee will refer prospective
employers to the third party service entitled “The Work Number” 1-800-367-5690
or www.theworknumber.com.  This online employment verification service can
provide confirmation of employment and dates of employment.  The relevant
employer code to use is 11140.  Should this service change, Employee agrees to
use the third party service then used by Employer.  Employee agrees not to
contact, or direct others to contact, any active employee or representative of
Employer for a reference or information relating to Employee’s employment with
Employer.

 

12.Advice of Counsel, Consideration and Revocation Periods, Other
Information.  Employer advises Employee to consult with an attorney prior to
signing this Agreement.  Employee has 21 days to consider whether to sign this
Agreement from the date Employee receives this Agreement (the “Consideration
Period”).  Employee must return this signed Agreement to Employer’s
representative set forth below within the Consideration Period.  If Employee
signs and returns this Agreement before the end of the Consideration Period, it
is because Employee freely chose to do so after carefully considering its
terms.  Additionally, Employee shall have seven days from the date Employee
signs this Agreement to revoke this Agreement by delivering a written notice of
revocation within the seven-day revocation period to the same person as Employee
returned this Agreement.  If the revocation period expires on a weekend or
holiday, Employee will have until the end of the next business day to revoke.
Employee agrees with Employer that changes, whether material or immaterial, do
not restart the running of the Consideration Period.

 

13.Exceptions.  Nothing in this Agreement is intended to waive claims (i) for
unemployment or workers’ compensation benefits, (ii) for vested rights under
ERISA-covered employee benefit plans as applicable on the date Employee signs
this Agreement, (iii) that may arise after Employee signs this Agreement, or
(iv) which cannot be released by private agreement.  In addition, nothing in
this Agreement including but not limited to the acknowledgements, release,
confidentiality, non-disparagement, tax indemnification, employee’s attorneys’
fees and costs, and employment verification provisions, prevent Employee from
filing a charge or complaint with or from participating in an investigation or
proceeding conducted by the EEOC, NLRB, SEC, or any other any federal, state or

 

 

SEPARATION AGREEMENT

 

PAGE 4

 

 

 

EMPLOYEE INITIALS

/s/ DTG

 

 

--------------------------------------------------------------------------------

 

local agency charged with the enforcement of any laws, or from exercising rights
under Section 7 of the NLRA to engage in joint activity with other employees,
although by signing this release Employee is waiving rights to individual relief
based on claims asserted in such a charge or complaint, or asserted by any
third-party on Employee’s behalf, except where such a waiver of individual
relief is prohibited and except for a benefit or remedy pursuant to Section 922
of the Dodd-Frank Wall Street Reform and Consumer Protection Act.  

 

14.Miscellaneous.

 

a.The "Effective Date" of this Agreement is the eighth (8th) day after Employee
signs this Agreement, provided Employee does not revoke the Agreement during the
applicable revocation period set forth above.  

 

b.Entire Agreement/No Assignment.  This instrument sets forth the entire
agreement between the parties and no representation, promise, or condition not
contained herein will modify these terms except any prior agreements related to
inventions, business ideas, confidentiality of corporate information, and
non-competition remain intact.  The rights under this Agreement may not be
assigned by Employee, unless Employer consents in writing to said
assignment.  Employee represents that Employee has not assigned any of the
claims related to the matters set forth herein.  

 

c.No Admission of Liability. Nothing in this Agreement constitutes the admission
of any liability by Employer, the Released Parties, or Employee.

 

d.Read Agreement/Advice of Attorney.  Employee acknowledges that Employee has
read and understood this Agreement, has been advised to and has had the
opportunity to discuss it with an attorney of Employee's own choice, agrees to
its terms, acknowledges receipt of a copy of same and the sufficiency of the
payment recited herein, and signs this Agreement voluntarily.

 

e.Applicable Law and Severability.  The parties agree that the terms of this
Agreement are contractual in nature and not merely recitals and will be governed
and construed in accordance with the laws of the State of Texas.  The parties
further agree that should any part of this Agreement be declared or determined
by a court of competent jurisdiction to be illegal, invalid, or unenforceable,
the parties intend the legality, validity and enforceability of the remaining
parts will not be affected thereby, and said illegal, invalid, or unenforceable
part will be deemed not to be a part of the Agreement.

 

f.Notice.  Any notice to be given to Employer hereunder will be deemed
sufficient if addressed to Employer in writing and hand-delivered or mailed by
certified mail to General Counsel, Sally Beauty Holdings, Inc., 3001 Colorado
Boulevard, Denton, Texas 76210.  Any notice to be given to Employee hereunder
will be deemed sufficient if addressed to Employee in writing and hand-delivered
or mailed by certified mail to Employee at Employee’s last known address as
shown on Employer’s records.  Either party may designate a different address or
addresses by giving notice according to this Section.

 

15.Code Section 409A.  This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
applicable Internal Revenue Service guidance and Treasury Regulations issued

 

 

SEPARATION AGREEMENT

 

PAGE 5

 

 

 

EMPLOYEE INITIALS

/s/ DTG

 

 

--------------------------------------------------------------------------------

 

thereunder.  Nevertheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed to Employee, who is responsible for all
taxes assessed on any payments made pursuant to this Agreement, whether under
Section 409A of the Code or otherwise.  Neither Employer nor its directors,
officers, employees, or advisors shall be held liable for any taxes, interest,
penalties, or other monetary amounts owed by Employee as a result of the
application of Section 409A of the Code.  Any installment payment hereunder
shall be deemed to be a separate payment, as described in Treas. Reg. Section
1.409A-2(b)(2), for purposes of Section 409A of the Code.

 

The parties have signed this Agreement on the dates written by the signatures
below.  Notwithstanding any other provision in this Agreement, if Employee does
not sign and deliver this Agreement to Employer at the address shown in section
14(f) above prior to the end of the Consideration Period or if Employee revokes
this Agreement during the applicable revocation period set forth above, then
this Agreement will be null and void and Employee will not be entitled to the
Consideration described above.

[Signatures follow below.]

 

 

 

 

EMPLOYEE:EMPLOYER:

 

 

 

 

/s/ Donald T. Grimes/s/ Christian Brickman

DONALD T. GRIMES

SALLY BEAUTY SUPPLY LLC

 

by:Christian Brickman

Chief Executive Officer

 

 

 

Date: May 2, 2018

Date:  May 2, 2018

 

 

 

 

SEPARATION AGREEMENT

 

PAGE 6

 

 

 

EMPLOYEE INITIALS

/s/ DTG

 

 